Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a method without significantly more. The claim(s) recite(s) receiving a software program, generating a configuration file, submitting the file to a validator and adding the library model to a library.  This judicial exception is not integrated into a practical application because the features of specifying various steps are performed by a generic device comprising a processor and memory does not overcome the fact that the steps can also be performed by a human because the recitation of generic computing components (processor, memory, etc.) does not necessarily preclude the claim from reciting an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving a software program… can be represented by merely transferring a program from one person to another (the receiver), generating a configuration file (once the receiver acquires the program the generating of a configuration file can be performed by a person sitting at a desk with pencil and paper by mere observation and judgement), submitting the file to a validator (this step can be performed by merely passing the configuration file from one person to another (the validator) for review by merely evaluating the file and providing an opinion) and 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10732966. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons specified below. The features listed in parenthesis and/or highlighted address features of claim 1 of 10732966 ('966) that are similar to the present claimed features.
1. A method for adding a library model to a library knowledge base, comprising:
('966 - claim 1. A method for adding a library model to a library knowledge base, comprising) 
     receiving, by a device comprising a processor and a memory, a software program to be submitted as a library model, 
(receiving , by a device comprising a processor and a memory, a software program to be submitted as a library model)
that are functionally similar to the library model;
(generating, by the device, a library configuration file comprising a plurality of data fields containing information identifying the library model, a set of custom inputs for the library model, and a set of code snippets)
(injecting shared inputs into the code snippets, wherein the shared inputs are shared between the code snippets and library functions, each library function corresponds to at least one of the code snippets, and the library functions are candidates for library reuse; determining outputs of the code snippets to the injected, shared inputs; determining if the outputs are at least similar to outputs of the library functions; matching code snippets to library functions that have the at least similar (functionally similar) outputs to the code snippets) 
     submitting, by the device, the library configuration file to a validator which validates the library configuration file to ensure that the library model is correctly formatted and satisfies predetermined library model constraints; and 
(submitting, by the device, the library configuration file to a validator which validates the library configuration file, including the matched code snippets, to ensure that the library model is correctly formatted and satisfies predetermined library model constraints)
     adding the library model to the library knowledge base if the library configuration file is correctly formatted and satisfies predetermined library model constraints. 
adding the library model to the library knowledge base if the library configuration file is correctly formatted and satisfies predetermined library model constraints).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10474455 (‘455). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below.

1. A method for adding a library model to a library knowledge base, comprising:
('455 - claim 1. A method for adding a library model to a library knowledge base, comprising) 
     receiving, by a device comprising a processor and a memory, a software program to be submitted as a library model, 
(receiving , by a device comprising a processor and a memory, a software program to be submitted as a library model)
     generating, by the device, a library configuration file comprising a plurality of data fields containing information identifying the library model, a set of custom inputs for the library model, and a set of code snippets that are functionally similar to the library model;
(generating, by the device, a library configuration file by filling a configuration file template with extracted data to automatically populate a plurality of data fields in the library configuration file with information identifying the library model and a set of custom inputs for the library model, and passing a set of test cases from the set of custom inputs to an input/output matching engine to evaluate a repository of code snippets that identify a set of functionally similar code snippets for inclusion in one of the data fields in the library configuration file;)
     submitting, by the device, the library configuration file to a validator which validates the library configuration file to ensure that the library model is correctly formatted and satisfies predetermined library model constraints; and 
(submitting, by the device, the library configuration file to a validator which validates the library configuration file to ensure that the library model is correctly formatted and satisfies predetermined library model constraints;)
     adding the library model to the library knowledge base if the library configuration file is correctly formatted and satisfies predetermined library model constraints. (adding the library model to the library knowledge base if the library configuration file is correctly formatted and satisfies predetermined library model constraints).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193